DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/19 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a radio communication module in claim 18.
a processing means in claims 20 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 17, 20-21, 33, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Patent No. 5,509,486).
Regarding claim 1; Anderson discloses a device (10, 12 of figure 4) for measuring the surface profile (col.1 lines 6-10: e.g., the periodicity of surface contour information of such crops) of the canopy of a crop (figures 1-3 and 6) or pasture growing on a substrate (col.2 lines 61-67: e.g., the surface of the soil, crop and weed foliage combination may have the same periodicity as the crop or may be non-periodic.  The crop itself is periodic and coherent while the weeds are non-periodic and non-coherent, and possibly random.  The surface contour, or canopy, of the soil-crop-weed combination), the device comprising
a sensor member (e.g., range sensor [12 @ figure 4]) coupled to a support member (col.1 lines 58-63: e.g., a range sensor that preferably has a narrow beam-width and is mounted high and in front of the vehicle) that is configured to detachably mount to the substrate (col.2 lines 61-67), wherein the support member (col.1 lines 58-63) is configured to:
space the sensor member (12 @ figures 4 and 6) above the substrate (figure 6 “soil”) by a first distance (Ho @ figure 6 and col.4 lines 1-18); and
space the sensor member (12 @ figures 4 and 6) above the surface canopy of the crop (figure 6) or pasture by a second distance (R @ figure 6 and col.4 lines 1-18); and 
wherein the sensor member (12 @ figure 4) includes:
wave energy source 13 @ figure 4 and col.3 lines 6-10: e.g., a source 13 of wave energy, such as a laser, laser diode, red source, infrared source or other available light source) that is configured to transmit light (19 @ figure 4) which is reflected by the canopy of the crop or pasture (figures 4 and 6); and
a light detection sensor (15 @ figure 4 and col.3 lines 11-15: e.g., the element 12 also contains a sensor 15 capable of receiving reflected or fluorescent light) that is configured to detect at least a portion of the light transmitted from the light transmission member (13 @ figure 4) that is reflected by the canopy of the crop or pasture (figures 4 and 6) so as to enable the measurement of the surface profile of the canopy of the crop or pasture (col.4 lines 1-18: e.g., for each range sensor position in a sweep, input range and angle information (R and A) is obtained from the sensor 15, where R=the distance from sensor to the canopy of the surface as measured by the sensor, and A=the angle of the sensed beam from a vertical. Available range sensors provide this type of information, whether derived from a light source, a microwave source or an acoustical source. The digital computer operates under the control of the signal processing algorithm that is illustrated in FIG. 5.  At process step A the received R information is converted to height information H(i) at each of the sweep positions, i=1 to 64, according to the formula: H(i)=HO-R*cos A where HO-vertical height of sensor above soil and * indicates multiplication). See figures 1-10

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale

Regarding claim 2; Anderson discloses the measurement of the surface profile of the canopy is used to calculate crop or pasture height by a computer (16 @ figure 4 and col.4 lines 1-34).
It is noted that the term “and/or” is alternative. Therefore, this limitation is considered to be “the measurement of the surface profile of the canopy is used to calculate: crop or pasture height”.
Regarding claim 17; Anderson discloses further including a radio communication module (a steering correction system [27 @ figure 4]).
Regarding claims 20, 33, and 40; Anderson discloses a system and method (figure 4) for measuring the surface profile of the canopy of a crop or pasture growing on a substrate (abstract and col.2 lines 61-67: e.g., the surface of the soil, crop and weed foliage combination may have the same periodicity as the crop or may be non-periodic.  The crop itself is periodic and coherent while the weeds are non-periodic and non-coherent, and possibly random.  The surface contour, or canopy, of the soil-crop-weed combination), the system comprising:
a)    a device (10, 12 @ figure 4) for measuring the surface profile of the canopy of a crop or pasture growing on a substrate (abstract and col.2 lines 61-67), the device (10, 12 @ figure 4) including a sensor member (e.g., wave source and range sensor [12 @ figure 4]) coupled to a support member (col.1 lines 58-63: e.g., a range sensor that preferably has a narrow beam-width and is mounted high and in front of the vehicle) that is configured to detachably mount to the substrate (col.2 lines 61-67), 
wherein the support member (col.1 lines 58-63) is configured to:
space the sensor member (12 @ figure 4) above the substrate by a first distance (Ho @ figure 6 and col.4 lines 1-18); and
space the sensor member (12 @ figure 4) above the canopy of the crop or pasture by a second distance( R @ figure 6 and col.4 lines 1-18); and
wherein the sensor member (12 @ figure 4) includes:
a light transmission member (wave energy source 13 @ figure 4 and col.3 lines 6-10: e.g., a source 13 of wave energy, such as a laser, laser diode, red source, infrared source or other available light source) that is 
a light detection sensor (15 @ figure 4 and col.3 lines 11-15: e.g., the element 12 also contains a sensor 15 capable of receiving reflected or fluorescent light) that is configured to detect at least a portion of the light transmitted from the light transmission member (13 @ figure 4) that is reflected by the canopy of the crop or pasture (figures 4 and 6) so as to enable the measurement of the surface profile of the canopy of the crop or pasture (col.4 lines 1-18: e.g., for each range sensor position in a sweep, input range and angle information (R and A) is obtained from the sensor 15, where R=the distance from sensor to the canopy of the surface as measured by the sensor, and A=the angle of the sensed beam from a vertical. Available range sensors provide this type of information, whether derived from a light source, a microwave source or an acoustical source. The digital computer operates under the control of the signal processing algorithm that is illustrated in FIG. 5.  At process step A the received R information is converted to height information H(i) at each of the sweep positions, i=1 to 64, according to the formula: H(i)=HO-R*cos A where HO-vertical height of sensor above soil and * indicates multiplication); and
b)    a processing means (e.g., computer [16 @ figure 4]) separate from the device (10, 12 @ figure 4) for calculating the spatial relationship between the sensor member (12 @ figure 4) and the canopy of the crop or pasture (col.4 lines 1-18: e.g., according to the formula: H(i)=HO-R*cos A where HO-vertical height of sensor above soil and * indicates multiplication). See figures 1-10
Regarding claim 21; Anderson discloses further including a radio communication module (a steering correction system [27 @ figure 4]).
Regarding claims 41-42; Anderson discloses a blockage-correction method by a steering correction system (27 @ figure 4 and col.1 line 60 to col.2 line 4) includes the steps of: scanner (10 @ figure 4) for scanning through sub-sections of the field of view (figures 1-4) to detect where the blockage to the field of view occurs; and ignoring data from those sub-sections (figures 5 and 10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3, 7-8, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent No. 5,509,486) in view of Milano et al (US 2018/0271016).
Regarding claim 3; Anderson discloses all of feature of claimed invention except for the sensor member includes a plurality of light transmission members. However, Milano et al teaches that it is known in the art to provide the sensor member includes a plurality of light transmission members (paragraph [0100]: e.g., the laser emitter output intensity is greater than the ambient lux from the sun and other light sources being used around the sensor array 320). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine device of Anderson with limitation above as taught by Milano et al for the purpose of improving accurately measuring adjustment of the header height in response to the control signal from the header controller.
Regarding claim 7; Anderson discloses all of feature of claimed invention except for the light transmission members are oriented to transmit light radially outward from the sensor member at a range of angles to the vertical, horizontal, average slope of the substrate and/or average slope of the canopy of the crop or pasture. However, Milano et al teaches that it is known in the art to provide the light transmission members (paragraph [0100]: e.g., other light sources being used around the sensor array 320) are oriented to transmit light radially outward from the sensor member (320 @ figures 5E-5F) at a range of angles to the vertical, horizontal, average slope of the substrate and/or average slope of the canopy of the crop or pasture (554A-554E @ figure 5F). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine device of Anderson with limitation above as taught by Milano et al for the purpose of improving accurately measuring adjustment of the header height in response to the control signal from the header controller.

Regarding claim 8; Anderson discloses all of feature of claimed invention except for the sensor member includes a plurality of light detection sensors. However, Milano et al teaches that it is known in the art to provide the sensor member (320 @ figure D) includes a plurality of light detection sensors (606 @ figure 5F and paragraph [0092]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine device of Anderson with limitation above as taught by Milano et al for the purpose of improving accurately measuring adjustment of the header height in response to the control signal from the header controller.
Regarding claim 25; Anderson discloses all of feature of claimed invention except for a plurality of devices for measuring the surface profile of the canopy of a crop or pasture growing on a substrate. However, Milano et al teaches that it is known in the art to provide a plurality of devices (paragraph 0014]: e.g., the sensor array can include multiple lasers.  Each of the lasers is capable of emitting a laser pulse between about 10 times per second to about 100,000 times per second or more.  The sensor array can include between about 3 and about 10 sensors) for measuring the surface profile of the canopy of a crop or pasture growing on a substrate (paragraph [0013]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine device of Anderson with limitation above as taught by Milano et al for the purpose of improving accurately measuring adjustment of the header height in response to the control signal from the header controller.
Regarding claim 27; Anderson discloses all of feature of claimed invention except for at least one device is a master device and at least one device is a daughter device, wherein the daughter device is in communication with the master device and the master device is in communication with the daughter device and the processing means. However, Milano et al teaches that it is known in the art to provide at least one device is a master device (404 @ figure 4B) and at least one device is a daughter .

Claim 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent No. 5,509,486) in view of Milano et al (US 2018/0271016).
Regarding claim 31; Anderson discloses a device (10, 12 of figure 4) for measuring the surface profile (col.1 lines 6-10: e.g., the periodicity of surface contour information of such crops) of the canopy of a crop (figures 1-3 and 6) or pasture growing on a substrate (col.2 lines 61-67: e.g., the surface of the soil, crop and weed foliage combination may have the same periodicity as the crop or may be non-periodic.  The crop itself is periodic and coherent while the weeds are non-periodic and non-coherent, and possibly random.  The surface contour, or canopy, of the soil-crop-weed combination), the device comprising
a sensor member (e.g., range sensor [12 @ figure 4]) coupled to a support member (col.1 lines 58-63: e.g., a range sensor that preferably has a narrow beam-width and is mounted high and in front of the vehicle) that is configured to detachably mount to the substrate (col.2 lines 61-67), wherein the support member (col.1 lines 58-63) is configured to:
space the sensor member (12 @ figures 4 and 6) above the substrate (figure 6 “soil”) by a first distance (Ho @ figure 6 and col.4 lines 1-18); and
space the sensor member (12 @ figures 4 and 6) above the surface canopy of the crop (figure 6) or pasture by a second distance (R @ figure 6 and col.4 lines 1-18); and 
12 @ figure 4) includes:
a light transmission member (wave energy source 13 @ figure 4 and col.3 lines 6-10: e.g., a source 13 of wave energy, such as a laser, laser diode, red source, infrared source or other available light source) that is configured to transmit light (19 @ figure 4) which is reflected by the canopy of the crop or pasture (figures 4 and 6); and
a light detection sensor (15 @ figure 4 and col.3 lines 11-15: e.g., the element 12 also contains a sensor 15 capable of receiving reflected or fluorescent light) that is configured to detect at least a portion of the light transmitted from the light transmission member (13 @ figure 4) that is reflected by the canopy of the crop or pasture (figures 4 and 6) so as to enable the measurement of the surface profile of the canopy of the crop or pasture (col.4 lines 1-18: e.g., for each range sensor position in a sweep, input range and angle information (R and A) is obtained from the sensor 15, where R=the distance from sensor to the canopy of the surface as measured by the sensor, and A=the angle of the sensed beam from a vertical. Available range sensors provide this type of information, whether derived from a light source, a microwave source or an acoustical source. The digital computer operates under the control of the signal processing algorithm that is illustrated in FIG. 5.  At process step A the received R information is converted to height information H(i) at each of the sweep positions, i=1 to 64, according to the formula: H(i)=HO-R*cos A where HO-vertical height of sensor above soil and * indicates multiplication). See figures 1-10

    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

paragraph [0014]: e.g., the sensor array can include multiple lasers.  Each of the lasers is capable of emitting a laser pulse between about 10 times per second to about 100,000 times per second or more.  The sensor array can include between about 3 and about 10 sensors) for measuring the surface profile of the canopy of the crop (124A-124C @ figures 1A-1B) or pasture over a multitude of areas (102, 104 @ figures 1A-1C), the array including a multitude of devices (paragraph [0014]) for measuring the surface profile of the canopy of a crop or pasture growing on a substrate (paragraph [0013]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine device of Anderson with an array of devices for measuring the surface profile of the canopy of the crop or pasture over a multitude of areas, the array including a multitude of devices for measuring the surface profile of the canopy of a crop or pasture growing on a substrate as taught by Milano et al for the purpose of improving accurately measuring adjustment of the header height in response to the control signal from the header controller.
Regarding claim 32; Anderson discloses all of feature of claimed invention except for the devices in the array provide overlapping regions of measurement (paragraph [0013]). However, Milano et al teaches that it is known in the art to provide the devices (paragraph [0014]: e.g., lasers and sensors) in the array provide overlapping regions of measurement (figures 1A-1D and paragraph [0013]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine device of Anderson with limitation above as taught by Milano et al for the purpose of improving accurately measuring adjustment of the header height in response to the control signal from the header controller.
Claims 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent No. 5,509,486) in view of Pittman et al (US 2016/0084635).
Regarding claim 34; Anderson discloses all of feature of claimed invention except for calibration step to determine the spatial relationship between the sensor member and the substrate. However, Pittman et al teaches that it is known in the art to provide calibration step to determine the spatial relationship between the sensor member and the substrate (paragraph [0028]: e.g., the laser sensor 118 may be calibrated to have a minimum value at a surface 172 of the area of interest 110 and a maximum value at a laser supported height 176 above the area of interest 110). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine device of Anderson with limitation above as taught by Pittman et al for the purpose of improvements to devices, systems, and methods enabling more efficient and accurate acquisition of data for estimating forage growth may be desirable.
Regarding claim 39; Anderson discloses the sensor member (12 @ figure 4) includes: a light transmission member (wave energy source 13 @ figure 4 and col.3 lines 6-10: e.g., a source 13 of wave energy, such as a laser, laser diode, red source, infrared source or other available light source) that is configured to transmit light (19 @ figure 4); and a light detection sensor (15 @ figure 4);  transmitting light (19 @ figure 4) from the light transmission member (13 @ figure 4) so that the light is reflected by the substrate (e.g., soil @ figure 6); detecting at least a portion of the transmitted light (19 @ figure 4) that is reflected by the substrate (e.g., soil @ figure 6) using the light detection sensor (15 @ figure 4); and the computer (16 @ figure 4) for calculating the spatial relationship between the sensor member (12 @ figure 4) and the substrate (e.g., soil @ figure 6).



Allowable Subject Matter
Claims 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious method of measuring the surface profile of the canopy of a crop or pasture growing on a substrate comprising all the specific elements with the specific combination including of the steps the blockage-correction method includes the steps of: provide a sensor member having a detector array and divide the area of the detector array into smaller sections; measure the surface profile of the crop or pasture in each of the smaller sections; ignore any measurements that have anomalous readings created by blockages; calculate the distance and angle from each subsection to the target; derive a crop or pasture surface profile for each section that is not blocked; and average the crop or pasture surface profile for each section that is not blocked to get a surface profile for the full field of view, that has been corrected to ignore the blocked sections in set forth of claim 43.
The prior art of record, taken alone or in combination, fails discloses or render obvious method of measuring the surface profile of the canopy of a crop or pasture growing on a substrate comprising all the specific elements with the specific combination including the blockage-correction method includes the steps of: i) calculate the crop or pasture surface profile over the full field of view; ii) if the surface profile is shorter than expected owing to the presence of a blockage, then divide the sensor area of the detector array into two or more smaller sections; iii) measure the field of view for each of the smaller sections; iv) if either or any of the smaller sections generate anomalous readings created by blockages then split those smaller sections into two or more smaller sections, otherwise proceed to step (vii); v) repeat steps (iii)-(iv) until the smallest sections with blockages have been generated; vi) measure the surface profile of the crop or pasture in each of the smaller sections; vii) ignore any measurements that have anomalous readings created by blockages; viii) calculate the distance and angle from each subsection to the target; ix) derive a crop or pasture surface profile for each section that is not blocked; and x) average the crop or pasture surface profile for each section that is not blocked to get a surface profile for the full field of view, that has been corrected to ignore the blocked sections in set forth of claim 44.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Burke et al (US 2019/0170860) discloses system and method for automatically determining crop characteristics using unmanned aerial vehicle (UAV).
2) Posselius et al (US 2015/0354943) discloses calibrating a distance sensor on an agricultural vehicle provided for measuring the distance between the sensor and a set of points on a ground surface in front of the agricultural vehicle.
3) Redden et al (US 2015/0015697) discloses a new and useful automated system and method of plant measurement and selection in the agricultural field.
4) Beck (US 2003/0004630) discloses system for measuring the amount of crop to be harvested.
5) Diekhans et al (US Patent No. 6,389,785) discloses contour scanning apparatus for agricultural machinery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext.86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 23, 2021


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886